July 5, 1922. The opinion of the Court was delivered by
Action for construction of a deed. The deed with the circuit decree will be reported.
So much of the decree as adjudges that, by the granting clause, a fee-simple estate is conveyed to Thompson L. Shealy, which cannot be cut down by subsequent clauses of the deed, is affirmed. Glenn v. Jamison: 48 S.C. 316;26 S.E., 677. Adams v. Verner: 102 S.C. 7; 86 S.E., 211. The application of the rule in Shelley's case to the habendum
clause need not be considered.
The judgment of this Court is that the judgment of the Circuit Court be affirmed.